

Exhibit 10.1

Execution Version


FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 21, 2014, is among RETAIL PROPERTIES OF
AMERICA, INC., a corporation organized under the laws of the State of Maryland
(the “Borrower”), each of the Lenders party hereto and KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, certain banks, financial institutions and other entities
party thereto (the “Lenders”), the Administrative Agent and certain other
parties have entered into that certain Third Amended and Restated Credit
Agreement dated as of May 13, 2013 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by restating the definitions of “Qualifying
Unencumbered Pool Property” and “Unencumbered Pool Property” contained in
Article I thereof in their entirety as follows:


“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Borrower or a Wholly-Owned Subsidiary that, if prior to the Investment Grade
Guarantor Release Date, is a Subsidiary Guarantor, in fee simple or under the
terms of a Financeable Ground Lease; (c) is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Project; and (d) is not, nor is any direct or indirect
interest of the Borrower or any Subsidiary therein, subject to any Lien other
than Permitted Liens set forth in clauses (i) through (iv) of Section 6.16 or to
any Negative Pledge (other than Negative Pledges permitted under clause (ii) of
Section 6.25). No asset shall be deemed to be unencumbered unless both such
asset and all Capital Stock of the Subsidiary owning such asset is unencumbered.
Nothing in this Agreement shall prohibit a Subsidiary from having other
Unsecured Indebtedness or unsecured Guarantee Obligations and the existence of
such Unsecured Indebtedness or unsecured Guarantee Obligations shall not prevent
any Project owned by such Subsidiary from qualifying as a Qualifying
Unencumbered Pool Property.


“Unencumbered Pool Property” means, as of any date, any Project which (i) is a
Qualifying Unencumbered Pool Property as of such date and (ii) if prior to the
Investment Grade Guarantor Release Date, is owned by a Subsidiary Guarantor (so
long as no material adverse effect on the validity or enforceability of the
Subsidiary Guaranty with respect to such Subsidiary Guarantor has occurred).

                    



--------------------------------------------------------------------------------



(b)The Credit Agreement is further amended by adding the following definitions
of “Guarantor Release Notice” and “Investment Grade Guarantor Release Date” to
Article I thereof in the appropriate alphabetical location:


“Guarantor Release Notice” means a written notice delivered by the Borrower to
the Administrative Agent and the Lenders at any time after the Borrower has
received an Investment Grade Rating from either S&P or Moody’s specifying (a)
the date (the “Investment Grade Guarantor Release Date”) on which it elects to
have the Subsidiary Guarantors released as parties to the Subsidiary Guaranty
pursuant to Section 6.26(c) and (b) each Subsidiary Guarantor, if any, that is
required to remain a party to the Subsidiary Guaranty under Section 6.26(a)(ii)
as of the Investment Grade Guarantor Release Date.


“Investment Grade Guarantor Release Date” is defined in the definition of
“Guarantor Release Notice”.


(c)The Credit Agreement is further amended by restating Section 6.26. thereof in
its entirety as follows:


6.26.    Subsidiary Guaranty.


(a)    On the Agreement Effective Date, Borrower shall cause each of its
existing Subsidiaries listed on Schedule 2, which includes all current
subsidiaries of Borrower other than Excluded Subsidiaries, to execute and
deliver to the Administrative Agent the Subsidiary Guaranty. The Borrower shall
cause each Subsidiary which satisfies any of the following applicable conditions
to execute and deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty in the form of Exhibit A attached to the form of Subsidiary Guaranty
within 10 Business Days of such Subsidiary first satisfying such condition: (i)
during the period from the Agreement Effective Date until the Investment Grade
Guarantor Release Date, each Subsidiary which is hereafter acquired or formed
(other than Excluded Subsidiaries) and (ii) on and after the Investment Grade
Guarantor Release Date, each Subsidiary (other than a Subsidiary of Borrower
which (A) owns a single Project encumbered by Liens securing Secured
Indebtedness permitted to exist hereunder or (B) is not a Wholly-Owned
Subsidiary of Borrower) that either (x) incurs, acquires or suffers to exist
Guarantee Obligations, or otherwise becomes obligated with respect to, any
Indebtedness of another Person or (y) incurs, acquires or suffers to exist any
Recourse Indebtedness, provided, that, the Borrower shall not be obligated to
cause such Subsidiary to execute and deliver a joinder to the Subsidiary
Guaranty as a result of the immediately preceding clause (i) if the Borrower
reasonably and in good faith expects or intends such Subsidiary to become an
Excluded Subsidiary after the date of such acquisition or formation. If a
Subsidiary that is initially not required to join in a Subsidiary Guaranty
because it was an Excluded Subsidiary is later not precluded from doing so, then
Borrower shall cause such Subsidiary to join in the Subsidiary Guaranty. At the
time any Subsidiary becomes a Subsidiary Guarantor, the Borrower shall be deemed
to make to the Administrative Agent and the Lenders all of the representations
and warranties (subject in all cases to all materiality qualifiers and other
exceptions in such representations and warranties) contained in the Agreement
and the other Loan Documents to the extent they apply to such Subsidiary
Guarantor.


(b)    From time to time, the Borrower may request, upon not less than two (2)
Business Days prior written notice to the Administrative Agent, that a
Subsidiary Guarantor

2
        

--------------------------------------------------------------------------------



be released from the Subsidiary Guaranty, and upon receipt of such request the
Administrative Agent shall release, such Subsidiary Guarantor from the
Subsidiary Guaranty so long as: (i) on and after the Investment Grade Guarantor
Release Date, such Subsidiary Guarantor is not, or immediately upon its release
will not be, required to be a party to the Subsidiary Guaranty under the
immediately preceding subsection (a)(ii), (ii) no Unmatured Default or Default
will exist immediately following such release; and (iii) the representations and
warranties (subject in all cases to all materiality qualifiers and other
exceptions in such representations and warranties) contained in Article V shall
be true and correct as of the date of such release and immediately after giving
effect to such release, except to the extent any such representation or warranty
is stated to relate solely to an earlier date (in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


(c)    On the Investment Grade Guarantor Release Date, each Subsidiary Guarantor
(other than those Subsidiary Guarantors identified in the Guarantor Release
Notice) shall automatically be released as a Subsidiary Guarantor so long as (i)
no Unmatured Default or Default will exist immediately following such release;
and (ii) the representations and warranties (subject in all cases to all
materiality qualifiers and other exceptions in such representations and
warranties) contained in Article V shall be true and correct as of the date of
such release and immediately after giving effect to such release, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date (in which case such representation or warranty shall have been true
and correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. The delivery of the
Guarantor Release Notice shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (as of the Investment Grade
Guarantor Release Date) are true and correct. The Administrative Agent shall
execute such documents and instruments as the Borrower may reasonably request,
and at the Borrower’s sole cost and expense, to evidence such release.


(d)The Credit Agreement is further amended by restating clause (B) of Section
7.5 thereof in its entirety as follows:


(B) before the Investment Grade Guarantor Release Date, any other Indebtedness
in excess of $150,000,000 in the aggregate


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Required Lenders; and


(b)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.



3
        

--------------------------------------------------------------------------------



Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the corporate power and authority and
legal right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement (as amended by this Amendment). The
execution and delivery by the Borrower of this Amendment and the performance of
its obligations hereunder and under the Credit Agreement (as amended by this
Amendment) have been duly authorized by proper corporate proceedings. This
Amendment and the Credit Agreement (as amended by this Amendment) constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.


(b)    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of this Amendment, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof and of the Credit
Agreement (as amended by this Amendment) will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Borrower or
the Borrower’s articles of incorporation or by-laws, or the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien (other than Permitted Liens set forth in Section 6.16 of
the Credit Agreement) in, of or on the Property of the Borrower pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
for the legality, validity, binding effect or enforceability of, any of this
Amendment and the Credit Agreement (as amended by this Amendment).


(c)    No Default. No Default or Unmatured Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties contained in Article V of the
Credit Agreement as of the date hereof and immediately after giving effect to
this Amendment, except to the extent any such representation or warranty is
stated to relate solely to an earlier date (in which case such representation or
warranty is repeated and reaffirmed as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for any costs, internal charges and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent), paid or incurred by the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

4
        

--------------------------------------------------------------------------------



Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]



5
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Third
Amended and Restated Credit Agreement to be executed as of the date first above
written.




RETAIL PROPERTIES OF AMERICA, INC.




By: /s/ Angela M. Aman
Name: Angela M. Aman
Title: Executive Vice President, Chief Financial
Officer and Treasurer








































[Signatures Continued on Next Page]

S-1





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


KEYBANK NATIONAL ASSOCIATION, individually and as Administrative Agent




By: /s/ Kristin Centracchio    
Name: Kristin Centracchio
Title: Vice President



S-2





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Scott Solis    
Name: Scott Solis
Title: Senior Vice President







S-3





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


BANK OF AMERICA, N.A.




By: /s/ Asad Rafiq
Name: Asad Rafiq
Title: Vice President





S-4





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


CITIBANK, N.A.




By: /s/ Michael Chlopak    
Name: Michael Chlopak
Title: Vice President





S-5





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ J.T. Johnston Coe
Name: J.T. Johnston Coe
Title: Managing Director




By: /s/ Perry Forman
Name: Perry Forman
Title: Director







S-6





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


PNC BANK, NATIONAL ASSOCIATION




By: /s/ Joel Dalson
Name: Joel Dalson
Title: Senior Vice President





S-7





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


REGIONS BANK




By: /s/ Kevin W. Murry
Name: Kevin W. Murry
Title: Director



S-8





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


THE BANK OF NOVA SCOTIA




By: /s/ Chad Hale
Name: Chad Hale
Title: Director & Execution Head REGAL





S-9





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


U.S. BANK, NATIONAL ASSOCIATION




By: /s/ Curt M. Steiner
Name: Curt M. Steiner
Title: Senior Vice President



S-10





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


CAPITAL ONE, N.A.




By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President





S-11





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


FIFTH THIRD BANK,
an Ohio Banking Corporation




By: /s/ Michael Glandt
Name: Michael Glandt
Title: Vice President





S-12





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


UNION BANK, N.A.




By: /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Vice President



S-13





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


BRANCH BANKING AND TRUST COMPANY




By: /s/ Ahaz Armstrong
Name: Ahaz Armstrong
Title: Assistant Vice President



S-14





--------------------------------------------------------------------------------



[Signature Page to First Amendment to Third Amended and Restated Credit
Agreement
with Retail Properties of America, Inc.]


JPMORGAN CHASE BANK, N.A.




By: /s/ Gian Longo
Name: Gian Longo
Title: Authorized Officer

S-15



